Citation Nr: 1537281	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  11-15 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hip stress fracture.

2.  Entitlement to service connection for bilateral knee strain.

3.  Entitlement to service connection for bilateral foot stress fracture.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to pes planus.

6.  Entitlement to service connection for bilateral ankle disability (characterized as strain), to include as secondary to pes planus.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from July 2008 to September 2009. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO denied service connection bilateral hip stress fracture, bilateral knee strain, bilateral foot stress fracture, bilateral ankle disability, , bilateral plantar fasciitis, and bilateral pes planus.  The Veteran filed a notice of disagreement (NOD) in June 2010 on all denials.  A statement of the case (SOC) was issued in April 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.  

In her June 2010 NOD, the Veteran requested a hearing before a Decision Review Officer.  In a December 2010 correspondence the Veteran cancelled her hearing request.  

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems. 

As regards the matter of representation, the Board notes that, while the Veteran previously was represented by Oregon Department of Veterans Affairs, in June 2011 the Veteran granted a power-of-attorney in favor of Disabled American Veterans with regard to the claims on appeal.  In February 2014 the Veteran again granted a power-of-attorney in favor of Oregon Department of Veterans Affairs with regard to the claims on appeal.  Notably, the Veteran's current representative has submitted written argument on her behalf and represented her during her hearing.  

The Board's disposition of the claims for service connection for bilateral hip stress fracture, bilateral knee strain, and bilateral foot stress fracture is set forth below.  The claims for service connection for bilateral ankle disability,  bilateral plantar fasciitis, and bilateral pes planus are addressed in the remand following the order; those matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


FINDING OF FACT

On June 2, 2015, prior to the promulgation of a decision in the appeal, the AOJ received notification from the Veteran, through her representative, that she wished to withdraw from appeal the claims for  service connection for bilateral hip stress fracture, bilateral knee strain, and bilateral foot stress fracture..


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the matter of entitlement to service connection for bilateral hip stress fracture have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal as to the matter of entitlement to service connection for bilateral knee strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal as to the matter of entitlement to service connection for bilateral foot stress fracture have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the appellant has withdrawn from appeal the matters of entitlement to service connection for bilateral hip stress fracture, bilateral knee strain, and bilateral foot stress fracture on appeal; hence, with respect to  those issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to any of these matters, and they must be dismissed.


ORDER

The appeal as to the claim of  entitlement to service connection for bilateral hip stress fracture is dismissed.

The appeal as to the claim of  entitlement to service connection for bilateral knee strain is dismissed.

The appeal as to the claim of  entitlement to service connection for bilateral foot stress fracture is dismissed.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran assets that her bilateral pes planus is either directly due to her military service or that military service aggravated any preexisting pes planus, resulting in the current disability.  She also asserts her bilateral ankle disorder and bilateral plantar fasciitis are either directly related to her military service or secondary to her bilateral pes planus.  She asserts that she has current diagnoses for all three disorders.  

As for the bilateral pes planus, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such  service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Even though the Veteran reported no foot problems on her June 2008 Report of Medical History for Enlistment, during her June 2008 Report of Medical Examination for Enlistment ,it was noted that she had mild pes planus that was asymptomatic; this was the only foot condition noted.  In an October 2008 service treatment record it was stated that she had mild pes planus bilaterally.  In a March 2009 service treatment record she was diagnosed with pes planus.  On her May 2009 Report of Medical Examination for Medical Board, she was diagnosed with moderate pes planus that was symptomatic.  In a May 2009 Report of Medical History for Medical Board, it was noted  that her lower extremities were painful since August 2008 and that she was diagnosed with stress fractures/injuries, plantar fasciitis, and pes planus.  In the report of the July 2009 Physical Evaluation Board Proceedings it was stated that pes planus was noted on her entry physical and she became symptomatic while she was in basic training.  It was also noted that she was told in high school that "she couldn't run because of bow legs and flat feet."  The Physical Evaluation Board found that this condition existed prior to active duty and has not been permanently aggravated by her military service.

As the Veteran was noted to have asymptomatic, mild pes planus at service she was noted to have a preexisting condition.  Therefore, there needs to be clear and unmistakable evidence that her pes planus was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

During the September 2009 VA examination,  it was noted that, during service,  the Veteran's  bilateral pes planus was treated with orthotics and she told to ice her legs; she was put on profile for no running.  Pes planus was found on examination , and the examiner stated that with no prior history, this condition was at least likely as not secondary to military service.   On  February 2011 VA examination it was noted that the Veteran had hereditary pes planus.  

While there is an opinion on direct service connection,  the examiner did not  take into consideration that the Veteran was found to have pes planus at the time of her entrance into the military.  Moreover, the statement that the Veteran's pes planus was hereditary did not address whether the disability was aggravated during service.  In short, the record does not include sufficient medical findings to fully resolve the claim for service connection for pes planus in light of the applicable legal authority.  Thus, the Board finds that the Veteran should be afforded another VA examination to obtain medical information as whether there is clearly and unmistakably evidence that pes planus was not permanently aggravated by her period of service.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As for the Veteran's claimed plantar fasciitis, it is noteworthy that the Veteran reported no foot problems in her June 2008 Report of Medical History for Enlistment. and the only foot condition noted on her  June 2008 Report of Medical Examination for Enlistment was  pes planus.   A March 2009 service treatment record reflects a diagnosis of plantar fasciitis, and the record indicates that she was given a physical profile in April 2009 for bilateral foot pain.  In a May 2009 Report of Medical History for Medical Board, the examiner noted that her lower extremities were painful since August 2008 and that she was diagnosed with stress fractures/injuries, plantar fasciitis, and pes planus.  On the May 2009 Report of Medical Examination for Medical Board, the physician wrote in the summary of defects and diagnoses that she had right and left foot pain.  The report of the July 2009 Medical Evaluation Board Proceedings includes a determination that the Veteran had  had bilateral plantar fasciitis secondary to pes planus.  It was noted that it began in February 2009, it did not incur while she was entitled to base pay, it existed prior to service, and it was not permanently aggravated by service.   The report of the  July 2009 Physical Evaluation Board Proceedings also reflect a determination that  bilateral plantar fasciitis was secondary to her pes planus.  

As noted above, as bilateral plantar fasciitis was note noted on entrance examination, the Veteran is presumed sound as to bilateral plantar fasciitis.  However, the Veteran's service treatment records includes some suggestions that bilateral plantar fasciitis may have pre-existed service; thus, a question is raised as to whether there is sufficient evidence to rebut the presumption of soundness.  As indicated, to so do requires clear and unmistakable evidence that bilateral plantar fasciitis existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

On  VA examination in November 2009, the Veteran bilateral plantar fasciitis was diagnosed, and .  The VA examiner opined that with no prior history, this condition is at least as likely as not secondary to active duty.  The  February 2011 VA examiner  stated that she had a history of bilateral plantar fasciitis that was well managed with shoe inserts.  The examiner also stated that her bilateral plantar fasciitis apparently resolved because, with the exception of her bilateral pes planus, she had a normal foot examination.  

The Board finds that it is unclear if the Veteran has a current diagnosis of bilateral plantar fasciitis.  In addition, the record does not include sufficient medical findings to fully resolve the claims for service connection for bilateral plantar fasciitis in light of the applicable legal authority.  Thus, the Board finds that the Veteran should be afforded another VA examination to obtain medical information as whether she has a current diagnosis of bilateral plantar fasciitis.  If so whether there is clearly and unmistakably evidence that bilateral plantar fasciitis preexisted service, and, if so, whether there is clear and unmistakable evidence indicating that such disorder was not permanently aggravated by her period of service.  If not, the VA examiner should also determine if a current diagnosis of bilateral plantar fasciitis is at least likely as not related to her military service.  If not, the VA  examiner should opine whether it is at least as likely as not that her bilateral plantar fasciitis was caused or aggravated (worsened beyond the natural progression) by the Veteran's pes planus. 

As regards the bilateral ankle disability claim, an October 2008 service treatment record includes a notation  that she presented with complaints for the bilateral ankles and a had a new ankle tissue injury.  She was fitted with one pair of foot supports.  In a March 2009 service treatment record she was diagnosed with ankle joint pain.  She was given a physical profile in April 2009 for bilateral foot pain.  An April 2009 x-ray study was scheduled because of insidious onset and it was not better with protracted rest.  The x-ray revealed a lucency in the anterior calcaneus that may be due to a bone cyst or lipoma.  No fractures, other bony abnormalities, or soft tissue abnormalities were noted.  The  x-ray studies were interpreted as normal for both ankles.  

In the May 2009 Report of Medical Assessment , it was noted that she could not stand for a long period of time.  In the May 2009 Report of Medical Examination for Medical Board it was noted in the summary of defects and diagnoses that she had bilateral ankle pain.  In the report of the July 2009 Physical Evaluation Board Proceedings it was noted that she had bilateral ankle pain that was secondary to stress injuries that developed while she was in basic training  in 2008.   It was noted that the April 2009 x-ray studies were normal and her range of motion measurements were essentially normal.  It was stated that her bilateral ankle condition did not meet the minimum rating criteria but it was considered unfitting for military service due to risk of further injury if she were to continue military training.  The report of the July 2009 Medical Evaluation Board Proceedings reflects  her bilateral ankle pain was found to be secondary to stress injuries that occurred while she was entitled to base pay; it was also noted that it did not exist prior to service. 

On November 2009 VA examination, the Veteran reported a remote right ankle strain or sprain in junior high but it resolved and she had no residuals.  She reported that she developed ankle pain during basic training but did not report it.  The Veteran was diagnosed with bilateral ankle strains remotely.  It was noted that she currently had a right calcaneal cyst, per imaging. The VA examiner stated that the calcaneal cyst was being diagnosed within a year of discharge and may be considered secondary to service duty with no known prior history of heel cysts.  The VA examiner also opined that ankle strains were appreciated in the service treatment records and therefore, they are at least as likely as not secondary to military service.  It was noted that the Veteran's right ankle was significantly aggravated by service, as there was at least one injury prior to service, but with no residuals prior to service.  The  February 2011 VA examination it was noted that she had normal examination for her ankles bilaterally. 

The Board finds that a new VA examination is warranted to determine if the Veteran has a current diagnosed ankle condition.  If so, then the VA examiner should determine if a current diagnosis of a bilateral ankle disorder is at least likely as not related to her military service.  If not, the VA  examiner should opine whether it is at least as likely as not that her bilateral ankle condition was caused or aggravated (worsened beyond the natural progression) by the Veteran's pes planus. 

The Veteran is hereby advised that, failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s) for service connection.  See 38 C.F.R. §§ 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further medical information in connection with these claims, , the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent medical records.

As for VA records, there are currently none of record.  The Board emphasizes, however, that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should undertake appropriate action (to include contacting the Veteran) to obtain and associate with claims file any outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3)  (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA)records. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran  provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any  outstanding, private (non-VA) records of treatment pertaining to pes planus, plantar fascitis, and/or ankle disabilities..
Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate physician, preferably, a podiatrist.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should indicate whether the Veteran currently has or at any time pertinent to the current claims for service connection has had a diagnosis of bilateral pes planus, bilateral plantar fasciitis, and/or bilateral ankle disability (even currently asymptomatic or resolved),.

If so, for each such diagnosed disability, the examiner should render etiology opinions, consistent with sound medical principles, as follows:

(a)  For bilateral pes planus, the examiner should opine whether the pre-existing disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service.   In rendering this opinion, the examiner should consider and discuss, in particular, the Veteran's service treatment records, including her June 2008 Report of Medical Examination for Enlistment that noted asymptomatic, mild pes planus and her May 2009 Report of Medical Examination for Medical Board that noted symptomatic, moderate pes planus.

(b) For bilateral plantar fasciitis, the examiner should opine whether:(1) the disability clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service.   In rendering this opinion, the examiner should consider and discuss, in particular, the Veteran's service treatment records, and the reports associated with her May 2009 Medical Board, and her June 2009 Physical Evaluation Board. 

If the examiner determines that bilateral plantar fasciitis did not clearly and unmistakably exist prior to service, the examiner is to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in, or was otherwise incurred during the Veteran's military service.

(c) If the examiner determines that current pes planus is medically related to service, but that current bilateral plantar fasciitis is not, the examiner should also opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the bilateral plantar fasciitis (1) was caused, or (2) is aggravated (worsened beyond natural progression) by pes planus.  If aggravation is found, the examiner should attempt to quantify the 

(d) For bilateral ankle disability,  the examiner is to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in, or was otherwise incurred during the Veteran's military service.

If the examiner determines that current pes planus is medically related to service, but current bilateral ankle disorder  is not, the examiner should also opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the bilateral ankle disorder (1) was caused, or (2) is aggravated (worsened beyond natural progression) by pes planus.  

In rendering each requested opinion, the examiner must consider and discuss all pertinent in- and post  service and  other objective evidence of record, as well as competent  lay assertions of injury and as to onset and continuity of symptoms.  If the examiner finds any reason to discount the Veteran's assertions in any regard, he or she should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims  remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


